Citation Nr: 0322556	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  91-38 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

1.  Entitlement to service connection for left knee 
disability, status post arthroscopic surgery with anterior 
collateral ligament (ACL) reconstruction.

2.  Entitlement to service connection for residuals of right 
knee injury.

3.  Entitlement to a compensable evaluation for residuals of 
stress fracture to the right tibia.

4.  Entitlement to a compensable evaluation for residuals of 
stress fracture to the left tibia. 

REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from November 1984 to June 1986.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1991 and September 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas.  In March 1991, 
RO denied service connection for residuals of right knee 
injury (sprain) and compensable evaluations for residuals of 
stress fracture to the right and left tibia.  In September 
1997 the RO denied the veteran's claim for service connection 
for left knee disability.  

In December 2002 the Board performed additional development 
on the claims of entitlement to service connection for left 
knee disability, status post arthroscopic surgery with 
anterior collateral ligament (ACL) reconstruction, service 
connection for residuals of right knee injury, entitlement to 
a compensable evaluation for residuals of stress fracture to 
the right tibia and a compensable evaluation for residuals of 
stress fracture to the left tibia pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  That development 
has been accomplished.  

Because the RO has not yet considered the additional evidence 
developed by the Board it would be potentially prejudicial to 
the veteran if the Board were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  To 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  In light of the additional evidence 
obtained pursuant to the Board's 
development, the RO should readjudicate 
the issues of entitlement to service 
connection for left knee disability, 
status post arthroscopic surgery with 
anterior collateral ligament (ACL) 
reconstruction, service connection for 
residuals of right knee injury, 
entitlement to a compensable evaluation 
for residuals of stress fracture to the 
right tibia and a compensable evaluation 
for residuals of stress fracture to the 
left tibia.  

2.  If the benefits sought on appeal are 
not granted both the veteran and his 
representative should be provided a 
supplemental statement of the case on the 
issues and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


